UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

GREGORY EDWARDS also known as
Gregory Edwards-El,

                                     Plaintiff,

                      v.                                                   5:16-CV-1475
                                                                             (FJS/DEP)
ABRAHAM MAMOUN, Officer; ROBERT
HARRINGTON, Officer; ANDREW QUINN,
Officer; and CITY OF SYRACUSE,

                              Defendants.
________________________________________________

APPEARANCES                                                 OF COUNSEL

GREGORY EDWARDS
4A-32
Onondaga County Justice Center
555 South State Street
Syracuse, New York 13202
Plaintiff pro se

CITY OF SYRACUSE LAW DEPARTMENT                             TODD M. LONG, ESQ.
300 City Hall
233 East Washington Street
Syracuse, New York 13202
Attorneys for Defendants

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                       I. INTRODUCTION

       Pending before the Court is Plaintiff's motion for reconsideration pursuant to Rule 60 of the

Federal Rules of Civil Procedure. See Dkt. No. 46. Defendants oppose this motion. See Dkt. No.

47.
                                         II. BACKGROUND

       Plaintiff commenced this action on or about December 12, 2016, against the Syracuse Police

Department and three of its officers. See Dkt. No. 1.1 At that time, Plaintiff listed his address as the

Cayuga Correctional Facility, which the New York State Department of Corrections and

Community Supervision ("DOCCS") operates. See id. at 1. On December 30, 2016, Magistrate

Judge Peebles issued a Report, Recommendation and Order, in which he recommended that this

Court dismiss Defendant Syracuse Police Department from this action and substitute the City of

Syracuse in its place. See Dkt. No. 4 at 8.

       In an Order dated January 23, 2017, this Court accepted Magistrate Judge Peebles'

recommendations. See Dkt. No. 8. In its Order, the Court advised Plaintiff that he "must promptly

notify the Clerk's Office and all parties or their counsel of any change in his address; his failure to

do so will result in the dismissal of the action[.]" See id. at 4 (emphasis omitted). In a letter dated

May 8, 2017, Plaintiff notified the Court that he had been released from DOCCS custody on May 3,

2017, and had been held in the Onondaga County Justice Center until his release the following day.

See Dkt. No. 22 at 1. Plaintiff also advised the Court that his current address was the Catholic

Charities Facility located at 1074 S. Clinton Street, Syracuse, NY 13202, and provided a telephone

number for messages. See id.

       Citing difficulties in communicating with Plaintiff and obtaining requested pretrial

discovery, Defendants filed a motion to compel discovery on July 31, 2017. See Dkt. Nos. 26, 26-1.

In support of that motion, Defendants' counsel noted that he had called the telephone number that

Plaintiff had listed and left a message with someone purporting to be Plaintiff's father to have


        1
            On January 18, 2017, Plaintiff filed an amended complaint. See Dkt. No. 5.

                                                   -2-
Plaintiff contact Defendants' counsel. See Dkt. No. 26-1 at ¶ 12. Despite that message, Defendants'

counsel had had no contact with Plaintiff since June 28, 2017. See id. at ¶ 13.

       Magistrate Judge Peebles issued a Text Order on August 11, 2017, scheduling a hearing in

connection with Defendants' motion to compel discovery for August 31, 2017. See Dkt. No. 28.

The Clerk of the Court mailed Plaintiff a copy of the Text Order to his Catholic Charities address,

which was returned to the Court on August 28, 2017, with the notation, "Return to Sender, not

deliverable as addressed, unable to forward[.]" See Dkt. No. 32.

       Based on Plaintiff's failure to comply with the requirement of this District's Local Rule that

he advise the Court and opposing counsel of any change of address, Magistrate Judge Peebles

issued a Report and Recommendation on August 30, 2017, in which he recommended that this

Court dismiss Plaintiff's complaint pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

and deny Defendants' motion to compel discovery as moot. See Dkt. No. 34 at 9-10. The Clerk of

the Court served Plaintiff with a copy of Magistrate Judge Peebles' Report and Recommendation by

regular mail; however, that mail was returned to the Court with the notation, "Return to Sender, not

deliverable as addressed, unable for forward." See Dkt. No. 35. Needless to say, because Plaintiff

never received a copy of Magistrate Judge Peebles' Report and Recommendation, he filed no

objections thereto.

       In an Order dated September 20, 2017, this Court accepted Magistrate Judge Peebles'

August 30, 2017 Report and Recommendation in its entirety and dismissed Plaintiff's amended

complaint. See Dkt. No. 36. The Court entered Judgment based on that Order the same day. See

Dkt. No. 37. The Clerk of the Court mailed a copy of the Order and Judgment to Plaintiff at his last

known address, the Catholic Charities Facility, which was returned to the Court on October 2, 2017,


                                                 -3-
with the notation, "Return to Sender, not deliverable as addressed, unable to forward." See Dkt. No.

38.

       On December 18, 2017, the Court received a letter from Plaintiff inquiring about the status

of his complaint and notifying the Court of his change of address. See Dkt. No. 40. Plaintiff listed

his address as the Onondaga County Justice Center. See id. The Clerk of the Court mailed Plaintiff

an updated copy of the Court's Docket, as well as copies of Magistrate Judge Peebles' August 30,

2017 Report and Recommendation and the Court's September 20, 2017 Order and Judgment. On

January 9, 2018, the Court received a letter from Plaintiff requesting reconsideration of the Court's

Order dismissing the case. See Dkt. No. 41. In a Text Order dated January 10, 2018, the Court

granted Plaintiff's letter request to file a motion for reconsideration and ordered Plaintiff to file any

such motion on or before February 20, 2018. The Clerk of the Court served Plaintiff with a copy of

this Text Order and a copy of Local Rule 7.1(a)(1), (2). See Dkt. No. 42.

       On February 20, 2018, the Court received a letter from Plaintiff, in which he requested

motion forms and an extension of time to file his motion for reconsideration. See Dkt. No. 43.

Defendants filed a letter objecting to Plaintiff's request for an extension of time in which to file his

motion. See Dkt. No. 44. In a Text Order dated February 21, 2018, the Court granted Plaintiff's

request and extended his time to file his motion until March 20, 2018. See Dkt. No. 45. The Clerk

of the Court served Plaintiff with the Text Order by regular mail. See id. On March 21, 2018, the

Court received Plaintiff's motion for reconsideration. See Dkt. No. 46.



                                          III. DISCUSSION

A.     A "reasonable time" under Rule 60 of the Federal Rules of Civil Procedure


                                                   -4-
       A party may move for reconsideration of a final order pursuant to Rule 60(b) of the Federal

Rules of Civil Procedure. Rule 60(b) allows a court to relieve a party from a final judgment for (1)

"mistake, inadvertence, surprise, or excusable neglect"; (2) "newly discovered evidence that, with

reasonable diligence, could not have been discovered in time to move for a new trial under Rule

59(b)"; (3) "fraud . . . misrepresentation, or misconduct by an opposing party"; (4) "the judgment is

void"; (5) the judgment has been satisfied, released, or discharged; it is based on an earlier

judgment that has been reversed or vacated; or applying it prospectively is no longer equitable"; or

(6) "any other reason that justifies relief." Fed. R. Civ. P. 60(b).

       Since Plaintiff does not, and could not, rely on any of the first five reasons, he must rely on

the sixth reason, which grants courts broad authority to relieve a party from a final judgment for

"any other reason that justifies relief." Fed. R. Civ. P. 60(b)(6). Under Rule 60(c)(1), a party must

move for reconsideration under Rule 60(b)(6) within a reasonable time. See Fed. R. Civ. P. 60(b),

60(c). Courts determine what constitutes a reasonable time "based on 'the particular circumstances

of the case,' taking into account the reason for any delay, the possible prejudice to the non-moving

party, and the interests of finality." Thai-Lao Lignite (Thailand) Co., Ltd. v. Gov't of Lao People's

Democratic Republic, 864 F.3d 172, 182 (2d Cir. 2017) (quoting PRC Harris, Inc. v. Boeing Co.,

700 F.2d 894, 897 (2d Cir. 1983) (discussing Rule 60(c) reasonableness of timing in context of Rule

60(b)(6) motion)).

       As noted, the Court received Plaintiff's motion for reconsideration on March 21, 2018. See

Dkt. No. 46. Although this was six months after the Court entered Judgment on September 20,

2017, Plaintiff, due entirely to his failure to notify the Court of his change of address, did not

receive notice of entry of the Judgment until he inquired about the status of his case and notified the


                                                   -5-
Court of his change in address on December 18, 2017, at which point the Clerk of the Court sent

him a copy of the Order and Judgment. Approximately one month later, Plaintiff requested that the

Court reconsider its Order and Judgment. See Dkt. No. 41. Construing Plaintiff's request as a

request to file a motion for reconsideration, the Court granted the request and ordered Plaintiff to

file any such motion on or before February 20, 2018. See Dkt. No. 42. After asking for and

receiving an extension of time in which to file his motion, see Dkt. No. 43, Plaintiff filed his motion

for reconsideration, see Dkt. No. 46.

       At most, there was a period of six months between the time that the Court entered Judgment

and Plaintiff filed his motion for reconsideration, i.e., September 20, 2017, to March 21, 2018.

However, if the Court measures the time from the date that Plaintiff actually received notice of the

entry of Judgment and the time that he requested permission to file a motion for reconsideration,

this time period was less than one month, i.e., December 18, 2017, to January 9, 2018. Under either

scenario, the Court finds that Plaintiff filed his motion within a reasonable time.



B.     Grounds for granting a motion for reconsideration under Rule 60(b)(6)

       "'[T]o prevail on a motion for reconsideration, the movant must satisfy stringent

requirements.'" Roman v. Donelli, No. 9:06-CV-1071, 2007 WL 4560667, *1 (N.D.N.Y. Dec. 18,

2007) (quoting In re C-TC 9th Ave. P'ship v. Norton Co., 182 B.R. 1, 2 (N.D.N.Y. 1995)).

Generally, courts "'recognize[] only three possible grounds upon which motions for reconsideration

may be granted; they are (1) an intervening change in controlling law; (2) the availability of new

evidence not previously available, or (3) the need to correct a clear error of law or prevent manifest

injustice.'" Id. (quotation omitted). Since Plaintiff does not argue that there has been an intervening


                                                  -6-
change in controlling law or that there is some new evidence that was not previously available, he

must rely on the third ground, i.e., that the Court should grant his motion to prevent manifest

injustice.

        Plaintiff argues that the Court should reconsider its decision to dismiss his amended

complaint under Rule 41(b) because the five factors that the Court must consider to determine

whether dismissal is appropriate under this Rule do not favor dismissal. See Dkt. No. 46 at 2-3.

The Court disagrees.

        To determine whether to dismiss an action pursuant to Rule 41(b), a court considers five

specific factors: (1) "the duration of the plaintiff's failure to comply with the court order[s]"; (2)

"whether [the] plaintiff was on notice that failure to comply would result in dismissal"; (3) "whether

the defendants are likely to be prejudiced by further delay in the proceedings"; (4) "a balancing of

the court's interest in managing its docket with the plaintiff's interest in receiving a fair chance to be

heard"; and (5) "whether the [court] has adequately considered a sanction less drastic than

dismissal." Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996); see also Baptiste v. Sommers, 768 F.3d

212, 216 (2d Cir. 2014) (quotation omitted).

        On January 23, 2017, the Court advised Plaintiff that he must promptly notify the Clerk's

Office and all parties or their counsel of any change in his address and that his failure to do so

would result in the dismissal of this action. See Dkt. No. 8. Although Plaintiff notified the Court of

his change of address upon his release from DOCCS custody on May 8, 2017, neither Defendants

nor the Court were able to contact him at that address. In fact, all the letters the Court and opposing

counsel sent to that address were returned with the notation, "Return to sender, not deliverable as

addressed, unable to forward[.]" See Dkt. Nos. 29, 30, 32, 33, 35, 38, 39. It was not until almost 90


                                                   -7-
days after the Court had entered Judgment that the Court received a letter from Plaintiff on

December 18, 2017, inquiring about the status of his complaint and notifying the Court of a change

in his address. See Dkt. No. 40.

        Although Plaintiff asserts that the Court and opposing counsel knew he was under Parole

Supervision during the relevant time, he provides no reason why his being under such supervision

prevented him from informing the Court and opposing counsel of his change in address between

May 2017 and December 2017. Nor is there any dispute that Plaintiff was aware that his failure to

follow the Court's instruction that he promptly notify the Court and opposing counsel of any change

in his address would result in the dismissal of his claims. See Dkt. No. 8 at 4. Therefore, the Court

finds that the first and second Lucas factors weigh in favor of dismissal.

        With regard to the third factor, the underlying incident giving rise to Plaintiff's complaint

occurred on December 22, 2013, almost five years ago; and, as Magistrate Judge Peebles noted, the

case had been pending for more than eight months at the time that he issued his Report and

Recommendation on August 30, 2017. See Dkt. No. 34 at 7-8. As Magistrate Judge Peebles

explained, given this span of time, it is "likely the memory of the events in question has faded,

relevant documents have been discarded, and potential witnesses have become unavailable." See id.

at 8 (citation omitted). There can be no doubt that any further delay in these proceedings would

only increase the prejudice Defendants would suffer as a result of the passage of time. Thus, the

Court finds that the third Lucas factor weighs in favor of dismissal.

        With regard to the fourth and fifth Lucas factors, Magistrate Judge Peebles concluded that,

given "[P]laintiff's manifest disinterest in pursuing his claims in this action[,] . . . the need to

alleviate congestion on the court's docket outweighs his right to receive a further chance to be heard


                                                    -8-
in the matter." See Dkt. No. 34 at 8. Furthermore, Magistrate Judge Peebles found that Plaintiff's

failure to notify the Court of his change of address "provide[d] ample basis for dismissal of his

complaint and that imposing a less drastic sanction than dismissal" would be futile in light of the

fact the court ha[d] no means [to] convey[] such an order to him." See id. The Court agrees and,

thus, finds that the fourth and fifth Lucas factors weigh in favor of dismissal.

       In sum, after applying the Lucas factors to the facts of this case, the Court finds that all of

these factors weigh in favor of dismissal under Rule 41(b). Therefore, the Court concludes that

Plaintiff has not shown that the Court's denial of his motion for reconsideration would result in

manifest injustice.



                                         III. CONCLUSION

       After reviewing the entire file in this matter, the parties' submissions and the applicable law,

and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiff's motion for reconsideration, see Dkt. No. 46, is DENIED; and the

Court further

       ORDERS that the Clerk of the Court shall serve a copy of this Memorandum-Decision and

Order on the parties in accordance with the Local Rules. In addition to the address for Plaintiff that

appears on the Court's docket, the Court notes that, although Plaintiff has not notified the Court and

opposing counsel that his address has changed, the envelope that contained Plaintiff's letter to the

Court, which the Court received on August 30, 2018, had the following return address:

                       157 W. Brighton Ave., Apt. 2
                       Syracuse, New York 13205

See Dkt. No. 49.

                                                  -9-
As a courtesy to Plaintiff, the Court instructs the Clerk of the Court to mail a copy of this

Memorandum-Decision and Order to Plaintiff at this address as well as the address that appears on

the Court's docket.


IT IS SO ORDERED.


Dated: October 12, 2018
       Syracuse, New York




                                                  -10-
